DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Lo et al., U.S. Patent No. 11,099,444. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Lo discloses (claim 1) a display device, comprising: an array substrate having a plurality of pixel electrodes; an isolation structure between the pixel electrodes and configured to form a first resistance between the adjacent pixel electrodes; and a front panel laminate (FPL) structure located on the isolation structure and the pixel electrodes, and having a display medium layer therein, wherein the display medium layer is located above a top surface of the isolation structure.
Regarding claim 2, Lo discloses (claim 2) the FPL structure further comprises an adhesive layer that covers the pixel electrodes and the isolation structure, and the adhesive layer has a second resistance.
Regarding claim 3, Lo discloses (claim 4) the isolation structure extends to top surfaces of the pixel electrodes.

Regarding claim 5, Lo discloses (claim 6) the bottom portion of the isolation structure is in contact with sidewalls of the pixel electrodes.
Regarding claim 6, Lo discloses (claim 7) the top portion of the isolation structure is in contact with an adhesive layer of the FPL structure and top surfaces of the pixel electrodes.
Regarding claim 7, Lo discloses (claim 8) the isolation structure is made of a material comprising silicon nitride or silicon oxide.
Regarding claim 8, Lo discloses (claim 3) the FPL structure further has a light-transmissive sheet and a common electrode, the common electrode is located on a bottom surface of the light-transmissive sheet, and the display medium layer is located between the common electrode and the adhesive layer.
Regarding claim 9, Lo discloses (claim 9) the array substrate has a plurality of pixel areas, and each of the pixel areas is surrounded by the isolation structure.
Regarding claim 10, Lo discloses (claim 10) the array substrate has a plurality of thin film transistors and a planarization layer that covers the thin film transistors, and the pixel electrodes and the isolation structure are located on the planarization layer.
Regarding claim 11, Lo discloses (claim 11) a dielectric constant of the planarization layer is smaller than a dielectric constant of the isolation structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 20030173890).
Regarding claim 1, Yamazaki discloses (Figs. 1-11) a display device, comprising: an array substrate having a plurality of pixel electrodes (110a, 110b); an isolation structure (111) between the pixel electrodes and configured to form a first resistance between the adjacent pixel electrodes (section 0052); and a front panel laminate (FPL) structure (combination 301, 302) located on the isolation structure and the pixel electrodes, and having a display medium layer (302) therein, wherein the display medium layer is located above a top surface of the isolation structure.
Regarding claim 3, Yamazaki discloses (Figs. 1-11) the isolation structure (111) extends to top surfaces of the pixel electrodes (110a, 110b).
Regarding claim 4, Yamazaki discloses (Figs. 1-11) the isolation structure (111) has a bottom portion (portion of 111 contacting 109) and a top portion (portion of 111 adjacent to 203) on the bottom portion, and a width of the top portion is greater than a width of the bottom portion.
Regarding claim 5, Yamazaki discloses (Figs. 1-11) the bottom portion of the isolation structure (111) is in contact with sidewalls of the pixel electrodes (110a, 110b).
Regarding claim 7, Yamazaki discloses (Figs. 1-11) the isolation structure (111) is made of a material comprising silicon nitride or silicon oxide (sections 0036, 0052).
Regarding claim 9, Yamazaki discloses (Figs. 1-11) the array substrate (101) has a plurality of pixel areas, and each of the pixel areas is surrounded by the isolation structure (111) (section 0052).

Regarding claim 11, Yamazaki discloses (Figs. 1-11) a dielectric constant of the planarization layer is smaller than a dielectric constant of the isolation structure (materials of 109 is smaller than materials of 111; sections 0036, 0052).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Hiraga (US 20170250362).
Regarding claim 2, Yamazaki does not necessarily disclose the FPL structure further comprises an adhesive layer that covers the pixel electrodes and the isolation structure, and the adhesive layer has a second resistance.
Hiraga discloses (Figs. 1-8) the FPL structure further comprises an adhesive layer (141) that covers the pixel electrodes (133) and the isolation structure (134), and the adhesive layer has a second resistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hiraga to provide a flat surface. 

Hiraga discloses (Figs. 1-8) the top portion of the isolation structure (134) is in contact with an adhesive layer (141) of the FPL structure and top surfaces of the pixel electrodes (133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hiraga to provide a flat surface.
Regarding claim 8, Yamazaki does not necessarily disclose the FPL structure further has a light-transmissive sheet and a common electrode, the common electrode is located on a bottom surface of the light-transmissive sheet, and the display medium layer is located between the common electrode and the adhesive layer.
Hiraga discloses (Figs. 1-8) the FPL structure further has a light-transmissive sheet (sealing film; counter substrate 150; section 0037) and a common electrode (136), the common electrode is located on a bottom surface of the light-transmissive sheet, and the display medium layer (145) is located between the common electrode and the adhesive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hiraga to provide a flat display.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Yasukawa (US 20170250367).
Regarding claim 12, Yamazaki discloses (Figs. 1-11) an array structure, comprising: a substrate (101); a first metal layer (103) disposed on the substrate; a first isolation layer (104) covering the first metal layer: a second metal layer (107, 108) disposed on the first isolation layer; a planarization layer (109); a plurality of pixel electrodes (110a, 110b) disposed on the 
Yamazaki does not necessarily disclose a second isolation layer covering the second metal layer; and a planarization layer disposed on the substrate and covering the second isolation layer. 
Yasukawa discloses (Figs. 1-9) a second isolation layer (127) covering the second metal layer (125, 126); and a planarization layer (131) disposed on the substrate and covering the second isolation layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yasukawa to protect the electrical components. 
Regarding claim 13, Yamazaki discloses (Figs. 1-11) a dielectric constant of the planarization layer is smaller than a dielectric constant of the isolation structure (materials of 109 is smaller than materials of 111; sections 0036, 0052).
Regarding claim 14, Yamazaki discloses (Figs. 1-11) the isolation structure (111) has a bottom portion (portion of 111 contacting 109) and a top portion (portion of 111 adjacent to 203) on the bottom portion, and a width of the top portion is greater than a width of the bottom portion.
Regarding claim 15, Yamazaki discloses (Figs. 1-11) the isolation structure (111) partially covers the pixel electrodes (110a, 110b).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Yasukawa in view of Hiraga.

Hiraga discloses (Figs. 1-8) an adhesive layer (141) that covers the pixel electrodes (133) and the isolation structure (134), and the adhesive layer has a second resistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hiraga to provide a flat surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHARLES S CHANG/Primary Examiner, Art Unit 2871